Exhibit 10.3

MARIO E. DIDOMENICO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
April 22, 2008, (the “Effective Date”) by and between Colfax Corporation, a
Delaware corporation (the “Company”), and Mario E. DiDomenico (the “Executive”).

1. Positions, Duties and Term. The Company hereby employs the Executive as its
Senior Vice President and General Manager, Engineered Products and the Executive
hereby accepts such employment, on the terms and conditions set forth below. The
principal place of employment of Executive shall be at the Company’s corporate
offices in Warren, MA, except for reasonable business travel.

1.1 Term. The Executive’s employment hereunder shall be for a term commencing as
of the Effective Date and ending as of the earliest of (i) December 31, 2009 or
such later date to which the term of this Agreement may be extended pursuant to
Subsection (a) (ii) the date that the Executive’s employment terminates pursuant
to Subsections (c) or (d), below, or (iii) the date of the Executive’s death.
Notwithstanding any other provision in this Agreement, this Agreement
automatically will terminate on December 31, 2008 if no initial public offering
or Change in Control Event has occurred (the “Non-transaction”).

(a) Extension of Term. Unless the Executive’s employment with the Company
terminates earlier in accordance with Subsections (c) or (d), the parties
pursuant to Subsection (b) elect not to extend the term or the Agreement
terminates due to the Non-transaction, the term of this Agreement automatically
shall be extended as of December 31, 2008 and each December 31 thereafter, such
that on each such date the term of employment under this Agreement shall be for
a full two-year period. In addition, if a Change in Control shall occur during
the term of the Executive’s employment under this Agreement, this Agreement
shall not expire prior to the second anniversary of the date of consummation of
the Change in Control, and the term of this Agreement shall automatically be
extended to the second anniversary, as necessary, to give effect to this
provision as of such consummation date.

(b) Election Not to Extend Term. The Executive or the Board of Directors of the
Company (the “Board”), by written notice delivered to the other, may at any time
elect to terminate the automatic extension provision of Subsection (a). Any such
election may be made until the December 31st as of which the term would
otherwise be extended for an additional one year. Furthermore, the parties agree
that expiration of this Agreement in accordance with the term end-date dictated
by this Subsection (b) shall not in any event constitute termination by the
Executive for Good Reason or by the Company without Cause under this Agreement.

(c) Early Termination. The Company may terminate the Executive’s employment with
or without Cause or on account of Disability, with written notice delivered to
the Executive from Board. In the case of a termination by the Company for Cause,
the



--------------------------------------------------------------------------------

Executive’s termination shall be effective immediately upon giving notice. In
the case of a termination without Cause or on account of Disability, the
termination shall be effective as stated in such notice, but not earlier than 60
days following the date of the notice.

(d) Early Resignation. The Executive may resign from the Company for any reason,
including Good Reason. Executive may effect a Good Reason termination by
providing at least 30 days’ written notice to the Board of the applicable Good
Reason criteria and his termination effective date; provided that the notice
must be given within 90 days of the occurrence of the condition that is the
basis for such Good Reason; and further provided that if the basis for such Good
Reason is correctible and the Company corrects the basis for such Good Reason
within 30 days after receipt of such notice, the Good Reason defect shall be
cured and Executive shall not then have the right to terminate his employment
for Good Reason with respect to the occurrence addressed in the written notice.
In the case of a resignation other than for Good Reason, the termination shall
be effective as stated in the notice, but not earlier than 60 days following the
date of the notice.

(e) Termination and Offices Held. At the time Executive ceases to be an employee
of the Company, the Executive agrees that he shall resign from any office he
holds with the Company and its subsidiaries and any affiliate.

1.2 Duties. The Executive shall faithfully perform for the Company the duties
incident to the office of Senior Vice President and General Manager, Engineered
Products and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Board. The Executive shall devote substantially all of the Executive’s
business time and effort to the performance of the Executive’s duties hereunder,
provided that in no event shall this sentence prohibit the Executive from
performing personal and charitable activities and any other activities approved
by the Board, so long as such activities do not materially interfere with the
Executive’s duties for the Company.

2. Compensation.

2.1 Salary. During the term of his employment under this Agreement, the Company
shall pay the Executive a base salary at an annual rate of $206,800 (the “Base
Salary”). The Base Salary shall be reviewed no less frequently than annually and
may be increased at the discretion of the Board or the Compensation Committee of
the Board (the “Committee”), as applicable. Except as otherwise agreed in
writing by the Executive, the Base Salary shall not be reduced from the amount
previously in effect. The Base Salary shall be payable in equal biweekly
installments or in such other installments as shall be consistent with the
Company’s payroll procedures.

2.2 Annual Cash Incentive. During the term of his employment under this
Agreement, the Executive shall be eligible to receive an annual cash bonus based
on performance objectives established by the Committee each year (the “Annual
Cash Incentive”). The Executive’s target Annual Cash Incentive amount will be
the percentage of Base Salary designated as the target by the Committee, which
amount shall be at least 45% of the Base Salary then in effect for each
applicable year. Notwithstanding the preceding, Executive’s Annual Cash
Incentive, if any, may be below (including zero), at, or above the target based
upon the achievement of the performance objectives.

 

2



--------------------------------------------------------------------------------

2.3 Benefits. During the term of his employment under this Agreement, the
Executive shall be permitted to participate in any group life, hospitalization
or disability insurance plans, health programs, pension and profit sharing
plans, long-term incentive plans and similar benefits that may be available to
other senior executives of the Company generally, on the same terms as may be
applicable to such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

2.4 Vacation. During the term of his employment under this agreement, the
Executive shall be entitled to vacation of twenty (20) working days per year.

2.5 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the term the Executive’s employment
under this Agreement, provided that the Executive submits such expenses in
accordance with the policies applicable to senior executives of the Company
generally.

3. Terminations Other than Without Cause or for Good Reason. In the event of the
Executive’s resignation other than for Good Reason, his termination of
employment with the Company on account of death or Disability, or his
termination by the Company for Cause, all obligations of the Company under
Sections 1 and 2 will immediately cease. In connection with this resignation or
termination, the Company will pay the Executive (or, in the case of the
Executive’s death, Executive’s beneficiary or, if none has been designated in
accordance with Section 6.3, Executive’s estate), the amount of the Executive’s
Compensation Accrued at Termination, and the Executive’s rights, if any, under
any Company benefit plan or program shall be governed by such plan or program.

4. Terminations Without Cause or for Good Reason. If during the term of his
employment under this Agreement, Executive is terminated by the Company without
Cause (and not on account of Disability) or resigns from the Company for Good
Reason, all obligations of the Company under Sections 1 and 2 will immediately
cease. In connection with this resignation or termination, the Company will pay
the Executive (or, in the case of the Executive’s death, Executive’s beneficiary
or, if none has been designated in accordance with Section 8.3, Executive’s
estate), the amount of the Executive’s Compensation Accrued at Termination, and
the Executive’s rights, if any, under any Company benefit plan or program shall
be governed by such plan or program. In addition, in connection with a
resignation or termination described in this Section 4, and subject to the
requirements of Section 4.3, the Executive shall be entitled to the benefits
described in Section 4.1 and, if applicable, Section 4.2.

4.1 Severance and Pro-Rata Bonus. The benefit under this Section 4.1 shall
consist of the following:

 

  (i)

A single sum severance payment in cash equal to the sum of: (x) one (1) times
the Executive’s Base Salary plus (y) one (1) times the Executive’s target Annual
Cash Incentive in effect for the year; provided, however,

 

3



--------------------------------------------------------------------------------

 

that the Annual Cash Incentive component shall instead be the average of the two
highest actual Annual Cash Incentive payments made in the three most recent
performance periods, if this amount is greater and the Executive has received
two such payments; and provided, further, that the multiplier under the
provisions of (x) and (y) shall be “two (2) times” in the event the applicable
termination of employment occurs within 3 months prior to a Change in Control
Event or two (2) years after a Change in Control;

 

  (ii) In lieu of any annual cash incentive under Section 2.2 for the year in
which Executive’s employment terminates, a single sum cash payment equal to the
Partial Year Bonus (as defined in Section 10.6); and

 

  (iii) At Company’s expense, Executive and his spouse and dependent children
shall be entitled to continuation of health insurance coverage (i.e., medical,
dental and vision) under the Company’s group health plan(s) in which the
Executive was participating on the date of termination or if such plan(s) have
been terminated, in the plan(s) in which senior executives of the Company
participate for a period of one (1) year or two (2) years in the event the
applicable termination of employment occurs within 3 months prior to a Change in
Control Event or two (2) years after a Change in Control.

4.2 Change in Control Termination Accelerated Vesting. If the resignation or
termination under this Section 4 shall occur within 3 months prior to a Change
in Control Event or two (2) years after a Change in Control, the following
provisions shall apply:

 

  (i) All equity or equity based awards held by Executive at termination of
employment, including but not limited to, stock options, restricted stock and
restricted stock units, and which time-vest based on service shall become vested
and non-forfeitable, and all other terms of such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted; and

 

  (ii) Any performance objectives upon which the earning of performance-based
restricted stock, restricted stock units, and other equity or equity-based
awards and other long-term incentive awards (including cash awards,) is
conditioned shall be deemed to have been met at the greater of (A) target level
at the date of termination, or (B) actual performance at the date of
termination, and such amounts shall become fully vested and non-forfeitable as a
result of termination of employment at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

4



--------------------------------------------------------------------------------

4.3 Waiver and Release Agreement. In consideration of the severance payments
described in Section 4.1 or Section 4.2, to which severance payments the
Executive would otherwise not be entitled, and as a pre-condition to the
Executive becoming entitled to such severance payments under this Agreement, the
Executive agrees to execute at the time of Executive’s termination a Waiver and
Release Agreement in exactly the form provided to the Executive by the Company
without alteration or addition (the “Waiver and Release Agreement”), attached
hereto as Exhibit A, the terms and conditions of which are specifically
incorporated herein by reference.

5. Golden Parachute Excise Tax Provisions. In the event it is determined that
any payment or benefit (within the meaning of Section 280G(B)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”)), to the Executive or for his or
her benefit paid or payable or distributed to or distributable pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of, his
or her employment (“Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the total Payments shall be reduced to the extent the
payment of such amounts would cause the Executive’s total termination benefits
to constitute an “excess” parachute payment under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and by reason of such excess
parachute payment the Executive would be subject to an excise tax under
Section 4999(a) of the Code, but only if the Executive (or the Executive’s tax
advisor) determines that the after-tax value of the termination benefits
calculated with the foregoing restriction exceed those calculated without the
foregoing restriction. Except as otherwise expressly provided herein, all
determinations under this Section 5 shall be made at the expense of the Company
by a nationally recognized public accounting or consulting firm selected by the
Company and subject to the approval of Executive, which approval shall not be
unreasonably withheld. Such determination shall be binding upon Executive and
the Company.

5.1 Company Withholding. Notwithstanding anything contained in this Agreement to
the contrary, in the event that, according to the Determination, an Excise Tax
will be imposed on any Payment or Payments, the Company shall pay to the
applicable government taxing authorities as Excise Tax withholding, the amount
of the Excise Tax that the Company has actually withheld from the Payment or
Payments.

6. Confidentiality; Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.

6.1 Confidential Information. The Executive acknowledges that, during the course
of his employment with the Company, the Executive may receive special training
and/or may be given access to or may become acquainted with Confidential
Information (as hereinafter defined) of the Company. As used in this
Section 6.2, “Confidential Information” of the Company means all trade
practices, business plans, price lists, supplier lists, customer lists,
marketing plans, financial information, software and all other compilations of
information which relate to the business of the Company, or to any of its
subsidiaries, and which have not been disclosed by the Company to the public, or
which are not otherwise generally available to the public.

 

5



--------------------------------------------------------------------------------

The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, are valuable, confidential, special and unique
assets of the Company and its subsidiaries, expensive to produce and maintain
and essential for the profitable operation of their respective businesses. The
Executive agrees that, during the course of his employment with the Company, or
at any time thereafter, he shall not, directly or indirectly, communicate,
disclose or divulge to any Person (as such term is hereinafter defined), or use
for his benefit or the benefit of any Person, in any manner, any Confidential
Information of the Company or its subsidiaries acquired during his employment
with the Company or any other confidential information concerning the conduct
and details of the businesses of the Company and its subsidiaries, except as
required in the course of his employment with the Company or as otherwise may be
required by law. For purposes if this Agreement, “Person” shall mean any
individual, partnership, corporation, trust, unincorporated association, joint
venture, limited liability company or other entity or any government,
governmental agency or political subdivision.

All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
are the exclusive property of the Company and such respective subsidiaries, and
must not be removed from the premises of the Company, except as required in the
course of the Executive’s employment with the Company. The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.

6.2 Noncompetition. During the term of this Agreement (including any extensions
thereof) and for a period of one (1) year or, in the case of a termination
described in Section 4.2, two (2) years following the termination of the
Executive’s employment under this Agreement for any reason, the Executive shall
not, except with the Company’s express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person (including
the Executive) become employed by, own, operate, manage, direct, invest in
(except through a mutual fund), or otherwise, directly or indirectly, engage in,
or be employed by, any entity or person which competes with the Business (as
hereinafter defined) within the Territory. For purposes of this Agreement,
“Business” shall mean a company involved in the manufacture and sale of pumps,
valves or fluid handling systems. For purposes of this Agreement, “Territory”
shall mean the United States of America.

6.3 Non-Solicitation. During the term of this Agreement (including any extension
thereof) and for a period of two (2) years or, in the case of a termination
described in Section 4.2, three (3) years following the termination of the
Executive’s termination under this Agreement for any reason, the Executive shall
not, except with the Company’s express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person (including
the Executive) solicit, service, divert, take away, or contact any customer,
client or employee of the Company, or any of its subsidiaries, or promote a
competing service to any customer, client or employee of the Company, its
subsidiaries or any of its respective businesses.

6.4 Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Company, during the term and thereafter (including following Executive’s
termination

 

6



--------------------------------------------------------------------------------

of employment for any reason), by making himself available to testify on behalf
of the Company or any subsidiary or affiliate of the Company, in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any subsidiary or affiliate of the Company, in any
such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company, or any subsidiary or affiliate of the Company, as may
be reasonably requested and after taking into account Executive’s
post-termination responsibilities and obligations. The Company agrees to
reimburse Executive, on an after-tax basis, for all reasonable expenses actually
incurred in connection with his provision of testimony or assistance.

6.5 Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations, nor shall members of the Board of Directors
or Executive’s successor in office make any such statements or representations
regarding Executive. Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive or his successor or members of the Board of Directors
from making truthful statements that are required by applicable law, regulation
or legal process.

6.6 Survival. The provisions of this Section 6 shall survive the termination of
the Term and any termination or expiration of this Agreement.

6.7 Remedies. Executive agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 7 the Company shall be entitled to an immediate injunction and
restraining order from a court of competent jurisdiction to prevent such breach
and/or threatened breach and/or continued breach by Executive and/or any and all
persons and/or entities acting for and/or with Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity, but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 6. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Section 6, including but not limited
to the recovery of damages from Executive. Executive hereby further agrees that,
if it is ever determined, in an arbitration brought in accordance with
Section 7, that willful actions by Executive have constituted wrongdoing that
contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission
or material fraud against the Company, then the Company, or its successor, as
appropriate, may recover all of any award or payment made to Executive, less the
amount of any net tax owed by Executive with respect to such award or payment
over the tax benefit to Executive from the repayment or return of the award or
payment, pursuant to Section 5.1, and Executive agrees to repay and return such
awards and amounts to the Company within 30 calendar days of receiving notice
from the Company that the Board has made the determination referenced above and
accordingly the

 

7



--------------------------------------------------------------------------------

Company is demanding repayment pursuant to this Section 6.6. The Company or its
successor may, in its sole discretion, affect any such recovery by (i) obtaining
repayment directly from Executive; (ii) setting off the amount owed to it
against any amount or award that would otherwise be payable by the Company to
Executive; or (iii) any combination of (i) and (ii) above.

7. Governing Law; Disputes; Arbitration.

7.1 Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the Commonwealth of
Virginia, without regard to conflicts of law principles. If under the governing
law, any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation, ordinance, or other principle of law,
such portion shall be deemed to be modified or altered to the extent necessary
to conform thereto or, if that is not possible, to be omitted from this
Agreement. The invalidity of any such portion shall not affect the force,
effect, and validity of the remaining portion hereof. If any court determines
that any provision of Section 7 is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified form, such provision shall be enforced.

7.2 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the City of
Richmond, Virginia by three arbitrators in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association in effect at the time of submission to arbitration. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. For purposes
of entering any judgment upon an award rendered by the arbitrators, the Company
and Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Fourth Circuit, (ii) any of
the courts of the Commonwealth of Virginia, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party shall bear its or his costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 7.
Notwithstanding any provision in this Section 7, Executive shall be paid
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

7.3 WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 7.2, requiring arbitration of disputes
hereunder.

 

8



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, but excluding existing contracts
relating to compensation under executive compensation and employee benefit plans
of the Company and its subsidiaries. This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto. Executive shall not be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.

8.2 Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 8.3.

8.3 Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

8.4 Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

If to the Company:

Colfax Corporation

Attn: Steven W. Weidenmuller

8730 Stony Point Parkway, Suite 150

Richmond, VA 23235

 

9



--------------------------------------------------------------------------------

With a copy to:

Michael Silver, Esquire

Hogan & Hartson LLP

555 13th Street NW

Washington, D.C. 20004

If to Executive:

Mario E. DiDomenico

1 Nimrod Farm Road

Weston, CT 06883

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

8.5 Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

8.6 Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

8.7 No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

8.8 No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment; provided, however, that, to the extent Executive receives from a
subsequent employer health or other insurance benefits that are substantially
similar to the benefits referred to in Section 2.3 hereof, any such benefits to
be provided by the Company to Executive following the Term shall be
correspondingly reduced.

 

10



--------------------------------------------------------------------------------

8.9 Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 4 and 5, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

8.10 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

8.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

8.12 Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 3 and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 8.12,
Executive’s obligations under Section 6 shall survive such termination.

9. D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of six years thereafter, covering acts and omissions
of Executive during the Term, on terms substantially no less favorable than
those in effect on the Effective Date.

10. Definitions Relating to Termination Events.

10.1 Cause. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) Conviction for commission of a felony or a crime involving moral
turpitude;

 

  (ii) Willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or its subsidiaries or affiliates;

 

  (iii)

Willful and continued failure to substantially perform Executive’s duties
hereunder (other than such failure resulting from Executive’s incapacity

 

11



--------------------------------------------------------------------------------

 

due to physical or mental illness), which failure is not remedied within 30
calendar days after written demand for substantial performance is delivered by
the Company which specifically identifies the manner in which the Company
believes that Executive has not substantially performed Executive’s duties.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive without reasonable belief that
his action or omission was in the best interest of the Company. Notwithstanding
the foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to Executive a copy of the
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the independent members of the Board at a meeting of the Board (after
reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, Executive was guilty of conduct set forth above in
this definition and specifying the particulars thereof in detail.

10.2 Change in Control. For purposes of this Agreement, a “Change in Control”
means the following:

 

  (i) A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction or on the
Effective Date, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company and immediately after such acquisition possesses more
than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or

 

  (ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 10.2(i)
hereof or Section 10.2(iii) hereof) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

12



--------------------------------------------------------------------------------

  (iii) The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction; and

 

  (B) After which no person or group (as such terms are used in Sections 13(d)
and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 10.2(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

  (iv) The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

10.3 Change in Control Event. For purposes of this Agreement, “Change in Control
Event” means the earlier to occur of (i) a Change in Control or (ii) the
execution and delivery by the Company of a definitive agreement providing for a
Change in Control.

10.4 Compensation Accrued at Termination. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of annual Base Salary at the rate payable, in
accordance with Section 2.1 hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in accordance
with the Company’s regular pay schedule;

 

  (ii)

Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and

 

13



--------------------------------------------------------------------------------

 

benefit plans, programs, and arrangements set forth or referred to in Sections
2.2 and 2.3 hereof (including any earned and vested Annual Cash Incentive) in
which Executive theretofore participated, payable in accordance with the terms
and conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 2.5, in accordance the Company’s reimbursement
policies as in effect at the date of such termination.

10.5 Disability. For purposes of this Agreement, “Disability” means the
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period. This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, Section 409A of the Code and other applicable law.

10.6 Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

 

  (i) The assignment to Executive of duties materially inconsistent with
Executive’s position and status hereunder, or an alteration, materially adverse
to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s position or the conditions of Executive’s employment
from those specified in Section 1 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); except the foregoing shall not constitute
Good Reason if occurring in connection with the termination of Executive’s
employment for Cause, Disability, as a result of Executive’s death, or as a
result of action by or with the consent of Executive;

 

  (ii) A reduction by the Company in Executive’s Base Salary or the setting of
Executive’s annual target incentive opportunity or payment of earned Annual Cash
Incentive in amounts materially less than specified under or otherwise not in
conformity with Section 2 hereof;

 

  (iii) The Company requiring Executive to relocate his principal place of
business for the Company to a location at least 35 miles from his current place
of business, and which is at least 35 miles longer distance from his place of
residence;

 

14



--------------------------------------------------------------------------------

  (iv) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement; or

 

  (v) Any other failure by the Company to perform any material obligation under,
or breach by the Company of any material provision of, this Agreement;

10.7 Partial Year Bonus. For purposes of this Agreement, a Partial Year Bonus is
an amount equal to the target Annual Cash Incentive compensation that would have
become payable to Executive for that year multiplied by a fraction the numerator
of which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COLFAX CORPORATION By:  

/s/ Steven W. Weidenmuller

Name:   Steven W. Weidenmuller Title:   Senior Vice President, Human Resources

/s/ Mario E. DiDomenico

Mario E. DiDomenico

 

16



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT is entered into as of [TO BE DETERMINATED AT
TERMINATION OF EMPLOYMENT] (the “Effective Date”), by                  (the
“Executive”) in consideration of the severance pay provided to the Executive by
Colfax Corporation (the “Company”) pursuant to the Executive Employment
Agreement (the “Employment Agreement”) by and between the Company and the
Executive (the “Severance Payment”).

1. Waiver and Release. The Executive, on his or her own behalf and on behalf of
his or her heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his or her signing of the
Waiver and Release Agreement, concerning his or her employment or separation
from employment. This release includes, but is not limited to, any claim or
entitlement to salary, bonuses (but not including payment of any remaining bonus
under the Employment Agreement), any other payments, benefits or damages arising
under any federal law (including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium.

The Executive understands that by signing this Waiver and Release Agreement he
or she is not waiving any claims or administrative charges which cannot be
waived by law. He or she is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his or her behalf arising
out of or related to his or her employment with and/or separation from
employment with the Company.

The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Waiver and Release Agreement.

2. Acknowledgments. The Executive is signing this Waiver and Release Agreement
knowingly and voluntarily. He or she acknowledges that:

 

  (a) He or she is hereby advised in writing to consult an attorney before
signing this Waiver and Release Agreement;

 

  (b)

He or she has relied solely on his or her own judgment and/or that of his

 

17



--------------------------------------------------------------------------------

 

or her attorney regarding the consideration for and the terms of this Waiver and
Release Agreement and is signing this Waiver and Release Agreement knowingly and
voluntarily of his or her own free will;

 

  (c) He or she is not entitled to the Severance Payment unless he or she agrees
to and honors the terms of this Waiver and Release Agreement;

 

  (d) He or she has been given at least [twenty-one (21)] [forty-five (45)]
calendar days to consider this Waiver and Release Agreement, or he or she
expressly waives his or her right to have at least [twenty-one (21)] [forty-five
(45)] days to consider this Waiver and Release Agreement;

 

  (e) He or she may revoke this Waiver and Release Agreement within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer. He or she further understands that this Waiver and Release
Agreement is not effective or enforceable until after the seven (7) day period
of revocation has expired without revocation, and that if he or she revokes this
Waiver and Release Agreement within the seven (7) day revocation period, he or
she will not receive the Severance Payment;

 

  (f) He or she has read and understands the Waiver and Release Agreement and
further understands that it includes a general release of any and all known and
unknown, foreseen or unforeseen claims presently asserted or otherwise arising
through the date of his or her signing of this Waiver and Release Agreement that
he or she may have against the Employer; and

 

  (g) No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Waiver and Release Agreement.

3. No Admission of Liability. This Waiver and Release Agreement does not
constitute an admission of liability or wrongdoing on the part of the Employer,
the Employer does not admit there has been any wrongdoing whatsoever against the
Executive, and the Employer expressly denies that any wrongdoing has occurred.

4. Entire Agreement. There are no other agreements of any nature between the
Employer and the Executive with respect to the matters discussed in this Waiver
and Release Agreement, except as expressly stated herein, and in signing this
Waiver and Release Agreement, the Executive is not relying on any agreements or
representations, except those expressly contained in this Waiver and Release
Agreement.

5. Execution. It is not necessary that the Employer sign this Waiver and Release
Agreement following the Executive’s full and complete execution of it for it to
become fully effective and enforceable.

6. Severability. If any provision of this Waiver and Release Agreement is found,
held or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Waiver and Release Agreement shall continue in full force and effect.

 

18



--------------------------------------------------------------------------------

7. Governing Law. This Waiver and Release Agreement shall be governed by the
laws of the State of Delaware, excluding the choice of law rules thereof.

8. Headings. Section and subsection headings contained in this Waiver and
Release Agreement are inserted for the convenience of reference only. Section
and subsection headings shall not be deemed to be a part of this Waiver and
Release Agreement for any purpose, and they shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

EXECUTIVE:

 

[NAME OF EXECUTIVE]

 

19